Citation Nr: 1456521	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  12-04 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tuscaloosa, Alabama


THE ISSUE

Entitlement to an annual clothing allowance.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to April 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 decision of the Department of Veterans Affairs Medical Center (VAMC) in Tuscaloosa, Alabama.  

In February 2014 the Veteran testified at a Travel Board hearing held before the undersigned.  A transcript of that hearing is of record.


FINDING OF FACT

The Veteran has a service-connected disorder of the feet for which he receives special monthly compensation pursuant to 38 C.F.R. § 3.350(b), and for which he requires the use a manual wheelchair that tends to wear out or tear his clothing.


CONCLUSION OF LAW

The criteria for an annual clothing allowance are met.  38 U.S.C.A. § 1162 (West 2002); 38 C.F.R. § 3.810(a)(1)(i) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case the Board does not find that the Veteran was ever provided the requisite notification of VA duties to notify him of what is required to substantiate a claim or of VA duties to provide assistance in claim substantiation, as mandated by the Veterans Claims Assistance Act of 2000 (VCAA).  However, in light of the favorable determination of this appeal, any such deficiencies are not prejudicial. 


Legal Analysis

Under 38 C.F.R. § 3.810, a veteran who has a service-connected disability is entitled, upon application therefore, to an annual clothing allowance as specified in 38 U.S.C.A. § 1162.  The annual clothing allowance is payable in a lump sum, and the following eligibility criteria must also be satisfied: (1) a VA examination or examination report from a private physician as specified in 38 C.F.R. § 3.326(c) discloses that the veteran wears or uses certain prosthetic or orthopedic appliances which tend to wear or tear clothing (including a wheelchair) because of such disability and such disability is the loss or loss of use of a hand or foot compensable at a rate specified in 38 C.F.R. § 3.350(a), (b), (c), (d) or (f) (2014); or (2) the Chief Medical Director or designee certifies that, because of such disability, a prosthetic or orthopedic appliance is worn or used which tends to ware or tear the veteran's clothing, or that because of the use of a physician-prescribed medication for a skin condition that is due to the service-connected disability, irreparable damage is done to the veteran's outer garments.  38 U.S.C.A. § 1162; 38 C.F.R. § 3.810(a).

The Veteran contends that he is entitled to a clothing allowance due to the wear and tear caused by VA-issued knee braces, manual wheelchair, and hydrocortisone cream, capsaicin cream, and vanicream for itching of the legs and feet.  The Veteran is service-connected for posttraumatic stress disorder (PTSD), diabetes mellitus with retinopathy, congestive heart failure, diabetic neuropathy of the right upper extremity, diabetic neuropathy of the left upper extremity, diabetic nephropathy, diabetic neuropathy of the right foot, diabetic neuropathy of the left foot, tinnitus, hearing loss, and erectile dysfunction.  The Veteran is in receipt of special monthly compensation pursuant to 38 U.S.C.A. § 1114(l) and 38 C.F.R. § 3.350(b) for loss of use of both feet.  

The Board notes that the March 2011 Statement of the Case (SOC) indicates that the Veteran's claim for clothing allowance was denied because he was issued a Power Mobility Wheelchair Quantum 600 on August 6, 2006 and such device does not affect clothing.  

At the Travel Board hearing the Veteran testified that although he does use the motorized wheelchair when he is out in public, at home it is easier to maneuver in a manual wheelchair and so he uses it at home instead of the motorized wheelchair.  He also testified that he wears hinged knee braces on both knees and that oily creams used for itching on his head, chest and back soil his clothes.  He stated that all of these devices/medications are provided through VA and he submitted a medical statement from his VA physician in January 2012 attesting to VA's issuance of such devices/medications.

Given that the Veteran is service connected for a disability (diabetic neuropathy of the feet) that results in the loss of use of his feet, and in giving the Veteran the benefit of the doubt that he uses a VA issued manual wheelchair for such disability of the feet and that such use wears or tears his clothing, entitlement to an annual clothing allowance is warranted.  38 U.S.C.A. § 1162; 38 C.F.R. § 3.810.


ORDER

Entitlement to an annual clothing allowance is granted.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


